Case: 16-50936      Document: 00514056976         Page: 1    Date Filed: 06/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 16-50936                              June 30, 2017
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
ROGELIO RUIZ JIMENEZ, also known as Rogelio Jimenez Ruiz,

                                                 Petitioner-Appellant

v.

DEPARTMENT OF HOMELAND                         SECURITY          IMMIGRATION               AND
CUSTOMS ENFORCEMENT,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-MC-658


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Rogelio Ruiz Jimenez, former Texas prisoner # 206337, moves for leave
to proceed in forma pauperis (IFP) on appeal of the denial of his motion
requesting a hearing to challenge an immigration detainer on due process
grounds and asserting eligibility for relief from removal. As Ruiz Jimenez has
been released from custody and removed to Mexico, we deny his motion for



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50936   Document: 00514056976    Page: 2   Date Filed: 06/30/2017


                               No. 16-50936

leave to proceed IFP and dismiss his appeal as moot. See Calderon v. Moore,
518 U.S. 149, 150, (1996); Bailey v. Southerland, 821 F.2d 277, 278 (5th Cir.
1987); see also Sosa v. United States, 504 F. App’x. 353 (5th Cir. 2013)
(unpublished).
     APPEAL DISMISSED; MOTION DENIED.




                                     2